DETAILED ACTION
Claims 1-13, 15 filed December 10th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
The amendment filed December 10th 2021 cancelled claim 14, thus the 101 rejection previously applied to claim 14 is moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghajar (US2015/0130703) in view of Veeramani et al. (US2019/0038964)

 	Consider claim 1, where Ghajar teaches a user profile generating system for generating a user profile for use with a processing device operable to display content, (See Ghajar paragraph 99 where the system updates a profile of the subject used for targeted content delivery) the system comprising: a head motion tracking unit operable to identify head motion of the user; (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement)  an eye motion tracking unit operable to identify eye motion of the user; (See Ghajar paragraph 23 where eye movements and eye positions are tracked) and a profile generating unit operable to generate a user profile comprising an attention parameter derived from head motion and eye motion information for the user, wherein the generated user profile is used to modify interactions between the user and a processing device. (See Ghajar paragraph 99 where the system derives an attention parameter derived from the head and eye tracking and updates a profile of the subject used for targeted content delivery) a display content identification unit operable to identify one or more displayed elements in displayed content;(See Ghajar figure 1 and paragraph 23 where the computer control system can identify content displayed in region 103) an identification interaction unit operable to identify an interaction with one or more of the displayed elements; (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus, the device tracks the user’s attention) and an interaction characterisation unit operable to characterise an identified interaction in dependence upon information in the user profile comprising attention parameters derived from head motion and eye motion. (See Ghajar paragraphs 96-99 where the system uses the information to determine the attention state of the user, thus characterizing the user’s locus of attention into an attention state and updating the user’s profile with that information)
 	Ghajar teaches a user profile comprising attention parameters derived from head motion and eye motion information for the user. (See Ghajar paragraph 80 where a variability metric corresponds to how accurately and how consistently the subject visually tracks movement of the focus of the advertisement by tracking eye movement) However Ghajar does not explicitly teach a user profile comprising head motion and eye motion information for the user. However, in the analogous field of endeavor of gesture parameter tuning Veeramani teaches a user profile comprising head motion and eye motion information for the user. (See Veeramani paragraphs 20, 34-36 where the VR content is calibrated for the user based upon a stored user tolerance profile that tracks the user’s head movement and gaze to determine how fast a user can track a moving object. The VR content is moved at a slow, medium, or fast rate depending upon user’s tolerance profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by adjusting the motion of the advertisement to a comfortable speed designated by the user profile as taught by Veeramani. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding motion sickness to provide a better user experience. 

 	Consider claim 2, where Ghajar in view of Veeramani teaches a system according to claim 1, comprising: a calibration unit operable to perform a calibration process for an application or device associated with the processing device; and a Calibration modification unit operable to modify the calibration process for a user in dependence upon information in their generated user profile. (See Ghajar paragraph 36-44 where Ghajar teaches a calibration process where the calibration process involves displaying nine points, including a center point and eight points around the periphery of the display. These points are dynamically displayed to ensure that the user focuses on that point.)

 	Consider claim 3, where Ghajar in view of Veeramani teaches a system according to claim 2, wherein the calibration modification unit is operable to modify the location of viewing targets within content displayed during the calibration process. (See Ghajar paragraph 36-44 where Ghajar teaches a calibration process where the calibration process involves displaying nine points, including a center point and eight points around the periphery of the display. These points are dynamically displayed to ensure that the user focuses on that point, thus modifying the location of the viewing targets.)

 	Consider claim 4, where Ghajar in view of Veeramani teaches a system according to claim 3, wherein one or more of the displayed elements are moved closer to the centre of the displayed content. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106) 

 	Consider claim 5, where Ghajar in view of Veeramani teaches A system according to claim 1, comprising: wherein the generated user profile is used to modify interactions between the user and a processing device. (See Ghajar paragraph 80 where a variability metric corresponds to how accurately and how consistently the subject visually tracks movement of the focus of the advertisement by tracking eye movement and content is dynamically provided in accordance with the user’s level of attention) 


1, wherein the interaction characterisation unit is operable to identify user interest in displayed elements based upon the characterisation. (See Ghajar paragraph 52 where the identified measurements are used to evaluate the user’s attention. Distraction, fatigue, or disinterest are usual factors in the degradation of the user’s attention.) 

 	Consider claim 7, where Ghajar in view of Veeramani teaches a system according to claim 1, wherein the interaction characterisation unit is operable to identify a level of user tiredness based upon the characterisation. (See Ghajar paragraph 52 where the identified measurements are used to evaluate the user’s attention. Distraction, fatigue, or disinterest are usual factors in the degradation of the user’s attention.)

 	Consider claim 8, where Ghajar in view of Veeramani teaches a system according to claim 1, wherein interactions are one or more of the list comprising viewing content, gaze-based inputs, gesture inputs, spoken inputs, and control device inputs. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus, a gaze-based input)

 	Consider claim 9, where Ghajar in view of Veeramani teaches a system according to claim 1, wherein the head motion tracking unit is operable to identify head motion in dependence upon motion sensor data and/or camera data. (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement.)  

(See Veeramani paragraphs 20, 34-36 where the VR content is calibrated for the user based upon a stored user tolerance profile that tracks the user’s head movement and gaze to determine how fast a user can track a moving object. The VR content is moved at a slow, medium, or fast rate depending upon user’s tolerance profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by adjusting the motion of the advertisement to a comfortable speed designated by the user profile as taught by Veeramani. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding motion sickness to provide a better user experience.

 	Consider claim 11, where Ghajar in view of Veeramani teaches a system according to claim 10, wherein the user profile identifies proportions of head motion and eye motion used by a user in performing one or more viewing transitions between displayed content elements. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 (derived from user head motion and eye motion) is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106.)

 	Consider claim 12, where Ghajar in view of Veeramani teaches a system according to claim 10, wherein the user profile identifies a user as belonging to one or more categories in dependence upon their preferences for eye motion and head motion. (See Ghajar paragraph 93-95 where the system includes a plurality of control subjects to establish baselines of the variability of eye position based on the demographics of the subjects) 

 (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement)   identifying eye motion of the user; (See Ghajar paragraph 23 where eye movements and eye positions are tracked)  generating a user profile comprising an attention parameter derived from head motion and eye motion information for the user; and using the generated user profile to modify interactions between the user and a processing device. (See Ghajar paragraph 99 where the system derives an attention parameter derived from the head and eye tracking and updates a profile of the subject used for targeted content delivery) identifying one or more displayed elements in displayed content;(See Ghajar figure 1 and paragraph 23 where the computer control system can identify content displayed in region 103) identifying an interaction with one or more of the displayed elements; (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus, the device tracks the user’s attention) characterizing an identified interaction in dependence upon information in the user profile comprising attention parameters derived from head motion and eye motion. (See Ghajar paragraphs 96-99 where the system uses the information to determine the attention state of the user, thus characterizing the user’s locus of attention into an attention state and updating the user’s profile with that information)
 	Ghajar teaches a user profile comprising attention parameters derived from head motion and eye motion information for the user. (See Ghajar paragraph 80 where a variability metric corresponds to how accurately and how consistently the subject visually tracks movement of the focus of the advertisement by tracking eye movement) However Ghajar does not explicitly teach a user profile (See Veeramani paragraphs 20, 34-36 where the VR content is calibrated for the user based upon a stored user tolerance profile that tracks the user’s head movement and gaze to determine how fast a user can track a moving object. The VR content is moved at a slow, medium, or fast rate depending upon user’s tolerance profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by adjusting the motion of the advertisement to a comfortable speed designated by the user profile as taught by Veeramani. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding motion sickness to provide a better user experience. 

  	Consider claim 15, where Ghajar teaches a non-transitory machine-readable storage medium which stores computer software, which when executed by a computer system causes the computer system to perform user profile generating method for generating a user profile for use with a processing device operable to display content,(See Ghajar figure 1) by carrying out actions, comprising: identifying head motion of the user; (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement)   identifying eye motion of the user; (See Ghajar paragraph 23 where eye movements and eye positions are tracked)  generating a user profile comprising an attention parameter derived from head motion and eye motion information for the user; and using the generated user profile to modify interactions between the user and a processing device. (See Ghajar paragraph 99 where the system derives an attention parameter derived from the head and eye tracking and updates a profile of the subject used for targeted content delivery) identifying one or more displayed elements in displayed content;(See Ghajar figure 1 and paragraph 23 where the computer control system can identify content displayed in region 103) identifying an interaction with one or more of the displayed elements; (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus, the device tracks the user’s attention) characterizing an identified interaction in dependence upon information in the user profile comprising attention parameters derived from head motion and eye motion. (See Ghajar paragraphs 96-99 where the system uses the information to determine the attention state of the user, thus characterizing the user’s locus of attention into an attention state and updating the user’s profile with that information)
 	Ghajar teaches a user profile comprising attention parameters derived from head motion and eye motion information for the user. (See Ghajar paragraph 80 where a variability metric corresponds to how accurately and how consistently the subject visually tracks movement of the focus of the advertisement by tracking eye movement) However Ghajar does not explicitly teach a user profile comprising head motion and eye motion information for the user. However, in the analogous field of endeavor of gesture parameter tuning Veeramani teaches a user profile comprising head motion and eye motion information for the user. (See Veeramani paragraphs 20, 34-36 where the VR content is calibrated for the user based upon a stored user tolerance profile that tracks the user’s head movement and gaze to determine how fast a user can track a moving object. The VR content is moved at a slow, medium, or fast rate depending upon user’s tolerance profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by adjusting the motion of the advertisement to a comfortable speed designated by the user profile as taught by Veeramani. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding motion sickness to provide a better user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624